DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 4, 6, 7, 12, 14 and 15 have been amended.
Claims 16-21 are newly presented.
Claims 1-12 and 14-21 as presented April 7, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-11 recite a computer-implemented method for establishing and altering a patient monitoring queue using vital sign data, which is within the statutory category of a process. Claims 12 and 16-19 recite a system for establishing and altering a patient monitoring queue using vital sign data, which is within the statutory category of a machine. Claims 14, 15, 20 and 21 recite a computer-readable medium method for establishing and altering a patient monitoring queue using vital sign data, which is within the statutory category of an article of manufacture. 
2019 PEG: Step 2A - Prong One:

Specifically, independent claim 1 recites:  A computer-implemented method, comprising: 
acquiring one or more initial vital signs of a plurality of patients awaiting medical treatment using one or more vital sign acquisition cameras configured to monitor the plurality of patients in an area; 
receiving, by one or more processors, a patient acuity indicator for each patient of the plurality of patients in the area, wherein the patient acuity indicator for each patient is based on the one or more initial vital signs of the patient acquired by the one or more vital sign acquisition cameras; 
establishing, by the one or more of the processors, a patient monitoring queue arranged for scheduled monitoring of the plurality of patients using the one or more vital sign acquisition cameras, wherein the patient monitoring queue includes the plurality of patients prioritized based at least in part on the patient acuity indicators; 
selecting, by the one or more of the processors, from the patient monitoring queue, a patient at a head of the patient monitoring queue for monitoring; 
unobtrusively acquiring, by the one or more of the vital sign acquisition cameras, one or more updated vital signs of the selected patient; and 
altering, by one or more of the processors, the patient monitoring queue in response to an outcome of the unobtrusive acquiring
alerting medical personnel when the outcome of the unobtrusive acquiring indicates deterioration of the selected patient, facilitating immediate medical treatment ofPCIP.20412Attorney Docket No. 2015P01751WOUSApplication Serial Number 16/347,981Response to Office Action Dated January 8, 2021the selected patient
The examiner submits that the underlined limitations constitute performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the processor, the claim encompasses a mental process of acquiring vital signs of a plurality of patients, receiving a patient acuity indicator, establishing a patient monitoring queue, selecting a patient at a head of the queue, acquiring updated vital signs for the patient and altering the queue.  The identified abstract idea, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Any limitation not identified above as part of the limitation in the mind, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 12 and 14 recite at least one abstract idea.  
Dependent claims 2-11 and 15-21 include other limitations. Claims 2 merely further describe the patient monitoring queue. Claims 3, 4, 15, 16, 18 and 20 merely describe altering the patient monitoring queue. Claims 5, 6, 19 and 21 merely discloses the outcome of acquiring updated vital signs. Claims 7, 8 and 17 merely disclose details of re-queuing the selected patient. Claim 9 merely locates the patient based on an image. Claim 11 merely discloses setting and re-setting a watchdog timer and re-selecting 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-12 and 14-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites:  A computer-implemented method, comprising: 
acquiring one or more initial vital signs of a plurality of patients awaiting medical treatment using one or more vital sign acquisition cameras configured to monitor the plurality of patients in an area; 
receiving, by one or more processors, a patient acuity indicator for each patient of the plurality of patients in the area, wherein the patient acuity indicator for each patient is based on the one or more initial vital signs of the patient acquired by the one or more vital sign acquisition cameras; 
establishing, by the one or more of the processors, a patient monitoring queue arranged for scheduled monitoring of the plurality of patients using the one or more vital sign acquisition cameras, wherein the patient monitoring queue includes the plurality of patients prioritized based at least in part on the patient acuity indicators; 
selecting, by the one or more of the processors, from the patient monitoring queue, a patient at a head of the patient monitoring queue for monitoring; 
unobtrusively acquiring, by the one or more of the vital sign acquisition cameras, one or more updated vital signs of the selected patient; and 
altering, by one or more of the processors, the patient monitoring queue in response to an outcome of the unobtrusive acquiring
alerting medical personnel when the outcome of the unobtrusive acquiring indicates deterioration of the selected patient, facilitating immediate medical treatment ofPCIP.20412Attorney Docket No. 2015P01751WOUSApplication Serial Number 16/347,981Response to Office Action Dated January 8, 2021the selected patient
The claims recite the additional element of a processor that implements the identified abstract idea. The processor is not described by the applicant and is recited at a high-level of generality (i.e., a generic processor performing generic computer functions of receiving, establishing, selecting and altering) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The specification states: These software modules are generally executed by processor 614 alone or in combination with other processors. Memory 625 used in the storage subsystem can include a number of memories including a main random access memory (RAM) 630 for storage of instructions and data during program execution, a read only memory (ROM) 632 in which fixed instructions are stored, and other types of memories such as instruction/data caches (which may additionally or alternatively be integral with at least one processor 614). A file storage subsystem 626 can provide persistent storage for program and data files, and may include a hard disk drive, a floppy disk drive along with associated removable media, a CD-ROM drive, an optical drive, or removable media cartridges. The modules implementing the functionality of certain implementations may be stored by file storage subsystem 626 in the data retention system 624, or in other machines accessible by the processor(s) 614 [0071].  
Claim 1 further recites the additional element of one or more vital sign acquisition cameras and alerting medical personnel. Under practical application, the one or more vital sign acquisition cameras and alerting medical personnel are forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The dependent claims 2-11 and 15-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 10 discloses the additional element of capturing reference images by one or more cameras. However, none of these functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more vital sign acquisition cameras and alerting medical personnel were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
The dependent claims 2-11 and 15-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 10 discloses the additional element of capturing reference images by one or more cameras. However, none of these functions are deemed significantly more than the abstract idea because, as stated above, they represent 
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of capturing reference images and a camera were all considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). The camera is described by the applicant as a standard general use camera and is understood to be well-understood, routine, conventional activity in the field. The specification states: camera 256 may be a standalone camera, such as a webcam, a PTZ camera (e.g., 276), and so forth, that is deployed in or near pre-waiting room area(s) 102 [0044]. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
Therefore, claims 1-12 and 14-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen (US 2013/0030825 A1) in further view of Humphrys (US 2015/0254412 A1), Mazar (US 2015/0302539 A1) and Jeanne (US 2014/0205165 A1).  
Regarding claim 1, Bagwandeen teaches: A computer-implemented method, comprising:
acquiring one or more initial vital signs of a plurality of patients awaiting medical treatment using one or more vital sign acquisition cameras […] (See automatically triaging patients in an emergency department by obtaining patient data from a patient evaluation device [0006]; camera as a patient evaluation device, which identifies vital signs [0025])
receiving, by one or more processors, a patient acuity indicator for each patient of the plurality of patients in the area, (See determining a risk level based on data received from the patient evaluation device of patients in an emergency department [0006]; processor for obtaining patient data and determining a risk level [0008])
wherein the patient acuity indicator for each patient is based on the one or more initial vital signs of the patient acquired by the one or more vital sign acquisition cameras; (See camera as a patient evaluation device to identify vital signs [0025]; determine a risk level based on the data collected [0020])
wherein the patient monitoring queue includes the plurality of patients prioritized based at least in part on the patient acuity indicators; (See patient data is automatically and continuously collected and monitored to identify risk levels of patients in the emergency department [0018]-[0019]; “The patient evaluation device 102 may analyze the data collected to determine a priority and/or risk level of the patient (e.g., high risk, low risk, etc.).” [0024])
selecting, by the one or more of the processors, from the patient monitoring queue, a patient at a head of the patient monitoring queue for monitoring*; 
altering, by one or more of the processors, the patient monitoring queue in response to an outcome of the unobtrusively acquiring; and (See Fig. 3, if patient determined to be at high risk (314), they are scheduled to see a doctor (316) and the monitoring and prioritizing process ends (324))
alerting medical personnel when the outcome of the unobtrusive acquiring indicates deterioration of the selected patient, facilitating immediate medical treatment of the selected patient. (See alert sent to “healthcare personnel if the priority and/or risk level is above or at a particular level (e.g., high risk)” [0024]; alert is sent to hospital personnel to substantially ensure that the patient receives appropriate care [0020])
*The Examiner notes that “for monitoring” is an intended use. 
Bagwandeen does not teach:
establishing, by the one or more of the processors, a patient monitoring queue arranged for scheduled monitoring of the plurality of patients using the one or more vital sign acquisition cameras, 
 Bagwandeen discloses a patient monitoring queue using a vital sign acquisition camera that automatically monitors the patient but does not explicitly teach scheduled monitoring of the plurality of patients (See “automatically and continuously identifying risk levels of patients at an ED” [0018]; ranking a patient into risk levels [0039]; patient evaluation device to identify vital signs [0025]). However, Humphrys, in the analogous art teaches a patient monitoring queue arranged for scheduled monitoring of patients (See “For each patient, each assessment and each measurement of a vital sign or other measurement is identified and scheduled.” [0045]; Fig. 2, patient list with next scheduled time for measurement of vital signs (56)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include a patient monitoring queue 
Bagwandeen and Humphrys do not teach:
unobtrusively acquiring, by the one or more of the vital sign acquisition cameras, one or more updated vital signs of the selected patient;
Bagwandeen discloses unobtrusively acquiring, by the one or more vital sign acquisition cameras, vital signs but does not explicitly teach unobtrusively acquiring updated vital signs of the selected patient (See automatically collect data to monitor patients using patient evaluation device [0019]; camera as a patient evaluation device [0025]). However, Mazar, in the analogous art teaches unobtrusively acquiring updated vital signs of the selected patient (See user selecting a patient associated with the sensor which measures the patient’s vital signs and compares them to threshold values [0117]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Humphrys to include unobtrusively acquiring updated vital signs of the selected patient as taught by Mazar. By doing so, a greater focus can be directed to a patient in need of closer monitoring of their vital signs. 
Bagwandeen, Humphrys and Mazar do not teach:
one or more cameras configured to monitor the plurality of patients in an area
Bagwandeen does not explicitly teach one or more cameras configured to monitor the plurality of patients in an area. However, Jeanne, in the analogous art teaches one or more cameras configured to monitor the plurality of patients in an area (See sensor unit of a camera obtains images to extract vital signs of patients in the waiting room of a hospital [0022], [0025]). 

Regarding claim 2, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 1 as described above. 
Bagwandeen, Mazar and Jeanne do not teach:
wherein the patient monitoring queue is prioritized further based on next scheduled times for the patients to be monitored
Bagwandeen discloses a patient monitoring queue that is prioritized based on risk level but does not explicitly teach a patient monitoring queue prioritized based on the next scheduled monitoring time (See “The patient evaluation device 102 may analyze the data collected to determine a priority and/or risk level of the patient (e.g., high risk, low risk, etc.).” [0024]). However, Humphrys, in the analogous art teaches a patient monitoring queue prioritized based on the next scheduled monitoring time (See next scheduled vital sign measurement is tracked and can be displayed as list of all patients [0045]-[0046]; Fig. 3, (104)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include prioritizing patients by the next scheduled monitoring time as taught by Humphrys. This would provide clarity and assurance that patients are being monitored at appropriate times, considering that patient care areas tend to be hectic and constantly changing environments (See Humphrys [0007]).
Regarding claim 3, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 1 as described above. 

wherein altering the patient monitoring queue comprises […] the selected patient to be monitored based at least in part on the patient acuity indicator for the patient (See patient data automatically collected and patient risk levels are continuously being identified [0018]-[0019]; high risk patient is prioritized to see a doctor immediately, and low or moderate risk patients are prioritized to see a doctor based on their assigned risk level [0039])
Bagwandeen, Mazar and Jeanne do not teach:
re-queuing the selected patient back into the patient monitoring queue at a next scheduled time for the selected patient to be monitored
Bagwandeen does not explicitly teach re-queuing the selected patient back into the patient monitoring queue next scheduled time for the selected patient to be monitored. However, Humphrys, in the analogous art teaches teach re-queuing the selected patient back into the patient monitoring queue next scheduled time for the selected patient to be monitored (See patients can be categorized in order by vitals not completed or overdue, so that once completed, the patient falls to the bottom of the list, Fig. 2: 54 – time vitals completed, 56 – time vitals next due, [0034]; vital sign measurements are tracked and can be displayed as list of patients whose vitals are due [0045]-[0046]; Fig. 3, 104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include teach re-queuing the selected patient back into the patient monitoring queue next scheduled time for the selected patient to be monitored as taught by Humphrys. This would provide clarity and assurance that patients are being monitored at appropriate times, considering that patient care areas tend to be hectic and constantly changing environments (See Humphrys [0007]).
Regarding claim 4, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 1 as described above. 

wherein altering the patient monitoring queue comprises removing the selected patient from the patient monitoring queue when the outcome of the unobtrusively acquiring indicates deterioration of the selected patient (See if a patient is at high risk, such as a change in pulse rate, the patient’s priority level and time scheduled to see a doctor will be prioritized [0039], [0021]; Fig. 2, once patient assigned to see doctor (226), the prioritizing process ends (230), [0039])
Regarding claim 5, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 1 as described above. 
Bagwandeen, Mazar and Jeanne do not teach:
wherein the outcome of the unobtrusively acquiring comprises a failure to unobtrusively acquire the one or more updated vital signs, and the altering comprises re-queuing the selected patient 
Bagwandeen does not explicitly teach the unobtrusively acquiring comprises failure to acquire the one or more updated vital signs of the patient and re-queuing the selected patient. However, Humphrys, in the analogous art teaches the unobtrusively acquiring comprises failure to acquire the one or more updated vital signs of the patient and re-queuing the selected patient (See if vital signs measurements are not received, the process of retaking the vital signs restarts [0035]; patients can be categorized in order by vitals not completed or overdue, with those patients appearing higher up in the list, Fig. 2: 80 – time left for vitals (started but not completed), 52 – vitals overdue, [0034]-[0035]; non-invasive measurement of blood pressure, temperature, heart rate and respiratory rate [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include the failure to unobtrusively acquire the one or more updated vital signs of the patient and re-queuing the selected patient as taught by Humphrys. This provides the benefit of having a process in place to 
Regarding claim 6, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 1 as described above. 
Bagwandeen teaches:
wherein the outcome of the unobtrusively acquiring comprises successful acquisition of the one or more updated vital signs, [..] based at least in part on the patient acuity indicator for the selected patient (See patient data automatically collected and patient risk levels are continuously being identified [0018]-[0019]; high risk patient is prioritized to see a doctor immediately, and low or moderate risk patients are prioritized to see a doctor based on their assigned risk level [0039])
Bagwandeen, Mazar and Jeanne do not teach:
the altering comprises re-queueing the selected patient
Bagwandeen does not explicitly teach the altering comprises re-queueing the selected patient. However, Humphrys, in the analogous art teaches the altering comprises re-queueing the selected patient (See if vital signs measurements are not received, the process of retaking the vital signs restarts [0035]; patients can be categorized in order by vitals not completed or overdue, with those patients appearing higher up in the list, Fig. 2: 80 – time left for vitals (started but not completed), 52 – vitals overdue, [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include the altering comprises re-queueing the selected patient as taught by Humphrys. This would provide clarity and assurance that patients are being monitored at appropriate times, considering that patient care areas tend to be hectic and constantly changing environments (See Humphrys [0007]).
Regarding claim 7, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 6 as described above. 
Bagwandeen teaches:
[…] calculating a next scheduled time for the selected patient to be monitored based at least in part on the patient acuity indicator for the selected patient (See high risk patient is scheduled to see a doctor immediately, and low or moderate risk patients are scheduled to see a doctor based on their assigned risk level [0039])
Bagwandeen, Mazar and Jeanne do not teach:
re-queueing the selected patient
Bagwandeen does not explicitly teach re-queueing the selected patient. However, Humphrys, in the analogous art teaches re-queueing the selected patient (See if vital signs measurements are not received, the process of retaking the vital signs restarts [0035]; patients can be categorized in order by vitals not completed or overdue, with those patients appearing higher up in the list, Fig. 2: 80 – time left for vitals (started but not completed), 52 – vitals overdue, [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include re-queueing the selected patient as taught by Humphrys. This would provide clarity and assurance that patients are being monitored at appropriate times, considering that patient care areas tend to be hectic and constantly changing environments (See Humphrys [0007]).
Regarding claim 8, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 7 as described above. 
Bagwandeen teaches:
[…] inserting the selected patient into a selected position of the patient monitoring queue, wherein the selected position precedes another patient in the patient monitoring queue with a next scheduled time to be monitored that is later than, or greater than, the next scheduled time for the selected patient to be monitored (See “patients having a moderate risk level may be scheduled to see a doctor/specialist prior to patients having a lower risk level” [0039])
Bagwandeen, Mazar and Jeanne do not teach:
re-queueing the selected patient
Bagwandeen does not explicitly teach re-queueing the selected patient. However, Humphrys, in the analogous art teaches re-queueing the selected patient (See if vital signs measurements are not received, the process of retaking the vital signs restarts [0035]; patients can be categorized in order by vitals not completed or overdue, with those patients appearing higher up in the list, Fig. 2: 80 – time left for vitals (started but not completed), 52 – vitals overdue, [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include re-queueing the selected patient as taught by Humphrys. This would provide clarity and assurance that patients are being monitored at appropriate times, considering that patient care areas tend to be hectic and constantly changing environments (See Humphrys [0007]).
Regarding claim 10, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 9 as described above. 
Bagwandeen teaches:
wherein the reference image is captured by one or more cameras associated with a triage station or registration desk associated with a medical waiting room (See identification photo taken of the patient as part of auto triaging and registration at the emergency department [0034]-[0037]) 
Regarding claim 11, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 9 as described above. 

setting, by one or more of the processors, a watchdog timer to a predetermined time interval;
re-selecting the selected patient from the patient monitoring queue in response to a determination that the predetermined time interval has elapsed since updated vital signs were last unobtrusively acquired from any patient in the patient monitoring queue; and
resetting the watchdog timer in response to detection of an attempt to unobtrusively obtain updated vital signs by the one or more vital sign acquisition cameras
Firstly, Bagwandeen discloses the continuous monitoring of patients but does not explicitly teach setting a watchdog timer to a predetermined time interval (See [0018]). However, Humphrys, in the analogous art teaches setting a watchdog timer to a predetermined time interval (See time for measurement of vital signs is set according to a pre-determined interval and timer starts once the vital signs are received [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include setting a watchdog timer to a predetermined time interval as taught by Humphrys. The setting of timers provide patient staff with defined workflows for ensuring the monitoring of their patients (See Humphrys [0011]).  
Secondly, Bagwandeen, Mazar and Jeanne do not teach re-selecting a selected patient from the monitoring queue in response to the predetermined time interval elapsing since updated vital signs were last acquired. However, Humphrys, in the analogous art teaches re-selecting a selected patient from the monitoring queue in response to the predetermined time interval elapsing since updated vital signs were last acquired (See caregiver selects on tasks due, time remaining for vital sign assessment appears for the patient and lists patients by order of assessment due [0039]; pre-determined period is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include re-selecting a selected patient from the monitoring queue in response to the predetermined time interval elapsing since updated vital signs were last acquired as taught by Humphrys. This would ensure that any patient whose vital signs were not measured by the appropriate time, are recognized and prioritized in the queue. 
Lastly, Bagwandeen discloses unobtrusively obtaining vital signs by one or more vital sign acquisition cameras but does not teach resetting the watchdog timer in response to a detection of an attempt to unobtrusively obtain updated vital signs (See automatically collect data to monitor patients using patient evaluation device [0019]; camera as a patient evaluation device [0025]). However, Humphrys, in the analogous art teaches resetting the watchdog timer in response to a detection of an attempt to unobtrusively obtain updated vital signs (See when the vital sign measurements are completed, “then the timer is removed, the time of last measurement is set, and the time for the next measurement is set” [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include resetting the watchdog timer in response to a detection of an attempt to unobtrusively obtain updated vital signs as taught by Humphrys. Resetting the timer at the time of obtaining vital signs ensures that future measurements are retrieved at accurate times (See Humphrys [0016]).  
Regarding claim 12, Bagwandeen teaches: A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to:
receive a patient acuity indicator for each patient of a plurality of patients awaiting medical treatment in an area monitored by one or more vital sign acquisition cameras, (See determining a risk level of a patient based on data received from the patient evaluation device in an emergency department [0006]; processor for obtaining patient data and determining a risk level [0008]; camera as a patient evaluation device for identifying vital signs [0025])
wherein the patient acuity indicator for each patient is based on one or more initial vital signs acquired from of the patient acquired by the one or more vital sign acquisition cameras; (See patient evaluation device to identify vital signs [0025]; determine a risk level based on the data collected [0020])
wherein the patient monitoring queue includes the plurality of patients prioritized based at least in part on the patient acuity indicators; (See “The patient evaluation device 102 may analyze the data collected to determine a priority and/or risk level of the patient ( e.g., high risk, low risk, etc.).” [0024])
dispatch a selected patient from the patient monitoring queue for monitoring* by the one or more vital sign acquisition cameras (See Fig. 2 after determining risk level and being seen by the doctor (228), the patient remains in need of monitoring (230), then patient evaluation device collects their data (214) [0039]; camera as a patient evaluation device [0025])
alter the patient monitoring queue in response to an outcome of the unobtrusively acquiring, and (See Fig. 3, if patient determined to be at high risk (314), they are scheduled to see a doctor (316) and the monitoring and prioritizing process ends (324))
outputting an alert when the outcome of the unobtrusively acquiring indicates deterioration of the selected patient to facilitate immediate medical treatment of the selected patient (See alert 
*The Examiner notes that “for monitoring” is an intended use. 
Bagwandeen, Mazar and Jeanne do not teach:
establish a patient monitoring queue arranged for scheduled monitoring of the plurality of patients using the one or more vital sign acquisition cameras, 
Bagwandeen discloses a patient monitoring queue using a vital sign acquisition camera that automatically monitors the patient but does not explicitly teach scheduled monitoring of the plurality of patients (See “automatically and continuously identifying risk levels of patients at an ED” [0018]; ranking a patient into risk levels [0039]; patient evaluation device to identify vital signs [0025]). However, Humphrys, in the analogous art teaches a patient monitoring queue arranged for scheduled monitoring of patients (See “For each patient, each assessment and each measurement of a vital sign or other measurement is identified and scheduled.” [0045]; Fig. 2, patient list with next scheduled time for measurement of vital signs (56)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Mazar and Jeanne to include a patient monitoring queue arranged for scheduled monitoring of patients as taught by Humphrys. Patient care in a hospital can be hectic and unpredictable but scheduled monitoring would ensure that patients are appropriately monitored in a timely manner despite these factors (See Humphrys [0007]).
Bagwandeen, Humphrys and Jeanne do not teach:
unobtrusively acquire, by one or more of the vital sign acquisition cameras, one or more updated vital signs from the selected patient of the plurality of patients;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Humphrys and Jeanne to include unobtrusively acquiring updated vital signs from the selected patient as taught by Mazar. By doing so, a greater focus can be directed to a patient in need of closer monitoring of their vital signs. 
Claim 14 recites substantially similar limitations as those already addressed in claim 12, and, as such is rejected for similar reasons as given above. 
Claims 15 and 18 recite substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claims 16 and 20 recite substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 19 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Regarding claim 21, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 14 as described above. 
Bagwandeen teaches:
wherein the outcome of the unobtrusively acquiring indicates deterioration of the selected patient when a change in one or more updated vital signs from the one or more initial vital signs satisfies a threshold (See patient data automatically collected and patient risk levels are continuously being identified [0018]-[0019]; the data collected such as vital signs are compared to the patient’s medical history to determine the patient’s priority and risk level, and if the risk level is at or above a predetermined level, emergency department personnel are notified [0027], [0025]; if a patient’s risk level is worsening such as a change in pulse rate, the patient’s priority level and time scheduled to see a doctor will be prioritized [0021])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen, Humphrys, Mazar and Jeanne in further view of Vesto (US 2013/0035581 A1).  
Regarding claim 9, Bagwandeen, Humphrys, Mazar and Jeanne teach the method of claim 1 as described above. 
Bagwandeen, Humphrys, Mazar and Jeanne do not teach:
further comprising locating, by one or more of the processors, the selected patient among the plurality of patients in the area based on a reference image depicting the selected patient
Bagwandeen discloses a reference image of the patient but does not explicitly teach locating a patient in the area based on a reference image depicting the patient (See the patient evaluation device may take an identification photo of the patient [0037]). However, Vesto, in the analogous art teaches locating a patient in the area based on a reference image depicting the patient (See image recognition is used to identify a patient based on an obtained image at a location remote from a healthcare facility [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen, Humphrys, Mazar and Jeanne to include locating a patient in the area based on a reference image depicting the patient as taught by .


Response to Arguments
Regarding the objection(s) to Claims 1, 12 and 14, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-12 and 14-15, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Similarly, claim 1, for example, recited a number of limitations that cannot be performed in the human mind, including acquiring one or more initial vital signs of patients using one or more vital sign acquisition cameras configured to monitor the plurality of patients in an area; establishing, by the one or more of the processors, a patient monitoring queue arranged for scheduled monitoring of the patients using the one or more vital sign acquisition cameras; unobtrusively acquiring, by the one or more of the vital sign acquisition cameras, one or more updated vital signs of a selected patient; and altering, by one or more of the processors, the patient monitoring queue in response to an outcome of the unobtrusively acquiring. Applicant therefore respectfully submits that claim I is not directed to an abstract idea.
Regarding (a), the Examiner respectfully disagrees. The Applicant has not provided any evidence that the above mentioned limitations could not be performed in the human mind. 
In the present Application, claim I integrates any potential abstract idea into at least the practical applications of establishing a patient monitoring queue arranged for scheduled monitoring of patients awaiting medical treatment using the one or more vital sign acquisition cameras, selecting from the patient monitoring queue a patient at a head of the patient 
Regarding (b), the Examiner respectfully disagrees. The practical applications being argued are not any of the practical applications present in the 2019 PEG. 
One consideration indicative of an additional element integrating the judicial exception into a practical application is whether it reflects an improvement in the function of a computer, or an improvement to other technology or technical field. Id In this context, the claimed process results in more efficient monitoring patients awaiting medical treatment and detecting deteriorating circumstances for alerting medical personal. That is, the claimed process is an improvement, for example, in the technical field of medical care and patient monitoring for improving treatment of patients. 
See Specification, para. [0002] (emphasis added). See also para. [0021] ("Occasionally patients deteriorate while waiting, and medical personnel may not always become aware of the deterioration in a timely fashion. Accordingly, techniques described herein facilitate monitoring of patients' conditions in an area such as a waiting room, in an order that prioritizes more critical patients while ensuring that all patients, no matter how critical, are periodically monitored.") (emphasis added). Thus, claim 1 is directed to improvements in other technology or technical field.
Regarding (c), the Examiner respectfully disagrees. The facilitation of monitoring of patients’ conditions described in claim 1 is not considered an improvement to other technology or a technical field. Thus, there is no improvement to other technology or a technical field recited in claim 1. None of the additional elements in the claim integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.   
Further, the steps in claim 1, for example, are directed to a particular ordered process that may be performed by a computer processor (effectively rendering it a special purpose computer) that includes specific timing of the various process steps. In making the determination of whether the claim recites improvement to other technology or technical field, "it is critical that examiners look at the claim 'as a whole,' in other words, the claim should be evaluated 'as an ordered combination, without ignoring the requirements of the individual steps.' See MPEP 2106.05(a) (citingMcRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313, 120 USPQ2d 1091, 1100 (Fed. Cir. 2016). Also, information is not simply collected, analyzed and displayed, but rather processing steps are performed to create new information, including establishing the patient monitoring queue including the patients prioritized based at least in part on patient acuity indicators; unobtrusively acquiring one or more updated vital signs of the selected patient; altering the patient monitoring queue in response to an outcome of the unobtrusively acquiring; and determining when to alert medical personnel.
Regarding (d), the Examiner respectfully disagrees. The Applicant has not provided a combination that is sufficient to amount to a practical application or significantly more than the judicial exception. Therefore, the argument is not persuasive. 
In accordance with Step 2B, Applicant submits that various elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself, particularly in that the claims as a whole is for a particular application of the asserted abstract See, e.g., Federal Register/Vol. 84, No. 4/Monday, January 7, 2019/Notices, p. 56 ("[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself"). For example, claim 1 recites inter alia establishing a patient monitoring queue arranged for scheduled monitoring of the patients using one or more vital sign acquisition cameras; selecting from the patient monitoring queue a patient at a head of the patient monitoring queue for monitoring; unobtrusively acquiring one or more updated vital signs of the selected patient; altering the patient monitoring queue in response to an outcome of the unobtrusively acquiring; and alerting medical personnel when the outcome of the unobtrusive acquiring indicates deterioration of the selected patient to facilitate immediate medical treatment of the selected patient. These practical applications amount to significantly more than any abstract idea to which the claim assertedly may otherwise be directed. Accordingly, even assuming elements may involve abstract ideas, the claims are still directed to patent eligible subject matter. That is, due to application of the inventive concept, Applicants submit that the claims satisfy the second stage of the Alice Corp. test, and that the claims amount to significantly more than the abstract idea itself.
Regarding (e), the Examiner respectfully disagrees. The identified additional elements are part of the abstract idea and, therefore, they cannot provide significantly more by definition. 
In the present case, the Examiner has not shown the claim features disclosed in the prior art, as discussed below in the traversal of rejections under 35 U.S.C. § 103, let alone being well-understood, routing and conventional. And, even assuming arguendo that the features 
Regarding (f), the Examiner respectfully disagrees. The requirement for proving an additional element as well understood, routine, and conventional applies only in the step 2B analysis of the 2019 PEG.   
Regarding the rejection under 35 U.S.C. § 103 of Claim 1, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
However, Bagwandeen et al. teaches simply triaging patients in emergency room setting, and scheduling them to be seen based on the triaging. For example, para. [0006] provides: "The processing includes obtaining patient data with the patient evaluation device and dynamically determining a risk level associated with the patient based on the patient data obtained. The method also includes automatically prioritizing and scheduling the patient with a healthcare practitioner based on the risk level determined." So, although Bagwandeen et al. teaches prioritizing patients for treatment, there is no teaching of establishing a queue of patients for monitoring them while awaiting treatment according to a schedule. Bagwandeen et al. also does not teach updating the monitoring schedule according to changes to the patient's conditions while they wait.
Regarding (a), the Examiner respectfully disagrees. The Examiners notes that there is no claimed description of what a queue needs to be. The instant specification describes patients in a patient monitoring queue in para. [0003] as “ordered or ranked, for instance, based on a measure of acuity associated, with each patient”. Bagwandeen discloses in paras. [0018]-[0019] that patients are automatically and continuously monitored to identify risk levels. Patients can be classified into low, moderate or high risk levels as mentioned in para. [0039]. Given the broadest reasonable interpretation, this is interpreted as creating a queue, and there is nothing that indicates it does not meet the claim limitation. Bagwandeen further discloses that patients are scheduled to be seen by a doctor for care and 
In addition, the patient evaluation device 102 of Bagwandeen et al., assertedly teaching the patient monitoring queue, only provides information for initially triaging and scheduling patients when arriving at the emergency department (ED), and not for determining and/or adjusting a monitoring queue of the patients while they wait. For example, para. [0024] provides: "The patient evaluation device 102 may be used to collect data from a patient to facilitate triaging, prioritizing and/or scheduling patients in an ED. The patient evaluation device 102 may analyze the data collected to determine a priority and/or risk level of the patient (e.g., high risk, low risk, etc.). The patient evaluation device 102 may interact with the triage system 104 and/or other systems to schedule patients based on the priority and/or risk level determined." (Emphasis added). Monitoring the patients and establishing a monitoring queue are not mentioned. 
Regarding (b), the Examiner respectfully disagrees. Please see comments above in (a) regarding monitoring patients, and determining and establishing a monitoring queue. Also, as mentioned above, Bagwandeen discloses in paras. [0018]-[0019] that patients are automatically and continuously monitored to identify risk levels.
Further, Bagwandeen et al. does not teach selecting, by one or more of the processors, from the patient monitoring queue, a patient at a head of the patient monitoring queue for monitoring. Rather, according to para. [0039] of Bagwandeen et al., when a patient is determined to have a high risk level, that patient is scheduled "to see a doctor/specialist substantially immediately and the patient then sees the doctor/specialist." That is, there is no 
Regarding (c), the Examiner respectfully disagrees. As discussed above in (a), the patients in the different risk levels, including high risk, meet the claim limitation of a being in a queue. Additionally, once designated in the high risk group, these patients are prioritized to be assessed by a doctor. As such, Bagwandeen teaches selecting a patient at a head of the patient monitoring queue. 
Similarly, Bagwandeen et al. does not teach altering, by one or more of the processors, the patient monitoring queue in response to an outcome of the unobtrusive acquiring to re-queue the selected patient back into the patient monitoring queue at a next scheduled time to be monitored. Rather, FIG. 3 of Bagwandeen et al. is directed to the same process discussed above: It is determined whether the patient is a high risk patient in block 314, and the patient is scheduled to see a doctor/specialist substantially immediately in block 316 when the patient is determined to be a high risk patient. Block 324 simply determines whether to end the process. See para. [0043], [0044].
Regarding (d), the Examiner respectfully disagrees. The references have been reevaluated due to the change of scope made by the claim amendments. The combination of Bagwandeen and Humphrys teaches altering, by one or more of the processors, the patient monitoring queue in response to an outcome of the unobtrusive acquiring to re-queue the selected patient back into the patient monitoring queue at a next scheduled time to be monitored. Please see the analysis of claim 3 on pgs. 13-14 for the explanation of the teaching. 
With regard to Mazar et al., Applicant respectfully submits that there is no disclosure of unobtrusively acquiring update vital signs from the selected patient. Para. [0117] of Mazar et al., relied on by the Office Action, teaches use of a "patient worn sensor 318," which is in contact 
Regarding (e), the Examiner respectfully disagrees. The instant specification describes unobtrusive as “one or more "vital sign acquisition cameras" mounted in the waiting room may be configured to periodically perform contactless and/ or unobtrusive acquisition of one more vital signs”, and “one or more vital sign acquisition cameras mounted or otherwise deployed in or near waiting room 104 may be operated to perform unobtrusive (e.g., contactless) acquisition of one or more updated vital signs”. Accordingly, the specification does not describe unobtrusive as contactless, rather, it is an example of something that can be unobtrusive. Because there is no definition of unobtrusive in the claims or the specification, the Examiner interprets the sensor described in Mazar as unobtrusive. 
Regarding the rejection under 35 U.S.C. § 103 of Claims 12 and 14, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for Claim 1. As such, the rejection of these claims is also maintained.  
Regarding the rejection under 35 U.S.C. § 103 of Claims 2-11 and 15, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686